Citation Nr: 1611961	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective from September 9, 1998, and a 50 percent rating effective from August 27, 2002.  The Veteran appealed the assigned evaluations.

In June 2010, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

In October 2011, the Board denied the Veteran's claim for an initial evaluation for PTSD in excess of 30 percent prior to August 27, 2002, and in excess of 50 percent thereafter.  

The Veteran appealed the Board's October 2011 decision to the United Court of Appeals for Veterans Claims (Court).  In October 2012, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's October 2011 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in October 2012, granting the Joint Motion and returned the case to the Board.
 
In April 2014, the Board granted an initial 70 percent evaluation, but no higher, effective from September 9, 1998.  The Board also remanded the issue of entitlement to TDIU.  

The Veteran appealed the Board's April 2014 decision to the Court.  In February 2015, the Veteran's representative and the VA's Office of General Counsel filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the Board's April 2014 decision that denied an initial evaluation in excess of 70 percent for PTSD and remand the issue for readjudication in compliance with the remand directives specified.  The Court issued an order in February 2015, granting the Joint Motion and returned the case to the Board.  

As previously noted, the Board remanded the issue of entitlement to TDIU in April 2014.  Although it appears that some development has been completed, the issue has not been readjudicated by the AOJ.  Nor has the issue been re-certified to the Board.  Therefore, the Board does not currently have jurisdiction of that issue, as it remains in remand status.

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 decision, the Board denied an initial evaluation in excess of 70 percent for PTSD and remanded the issue of entitlement to TDIU, while noting that the Veteran's only service-connected disability was PTSD.  In particular, the Board remanded the issue of entitlement to TDIU "to obtain a medical opinion addressing the effect of the Veteran's PTSD alone on his ability to secure or follow a substantially gainful occupation."  

In the February 2015 Joint Motion, the parties noted that, the Board erred by not complying with the Court's holding in Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  In Brambley, the Court explained that, "[a]lthough it is well settled that extra[-]schedular consideration and TDIU... are not necessarily inextricably intertwined,... both adjudications require a complete picture of the appellant's service-connected disabilities and their effect on his employability." Id.  The parties to the Joint Remand agreed that the Board's assessment of extra-schedular consideration was premature, where it was rendered before the Board had a complete picture of the Veteran's PTSD disability and its effects on employability, as reflected by the Board's finding that further development was necessary on the issue of entitlement to TDIU.  Accordingly, the Board finds that the issue of entitlement to a higher initial evaluation for PTSD must be remanded, as it is intertwined with the TDIU issue currently in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination, obtaining a medical opinion, and/or providing a social and industrial survey.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




